Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et. al. (US 2019/0306923 A1) in view of Shilov et. al. (US 2020/0374861 A1).
Regarding Claim 1, Xiong discloses a method comprising (Fig. 33 “3302 Type-A Sidelink Sensing Window (Large Scale Sensing)” “3310 Type-B Sensing (Small Scale Sensing)” “3308 Set of Candidate Resources for Sidelink Transmission” Fig. 34 “Type-A Large Scale Sensing +Type-B Small Scale Sensing” Para 396-414): 
selecting, by a wireless device and based on a first sensing procedure, a first candidate resource set for one or more sidelink transmissions (Fig. 33 “3302 Type-A Sidelink Sensing Window (Large Scale Sensing)” Fig. 34 “Type-A Large Scale Sensing” Para 386 387 “Sidelink Sensing” indicates a procedure…to facilitate…resource selection for sidelink transmissions” Para 397 “Two compatible types of sidelink sensing procedure Type-A (Large Scale Sensing) and Type-B (Small Scale Sensing) can be used…both types can operate together” Para 398 “FIG. 33 illustrates a diagram 3300 of sidelink sensing and resource selection…In some aspects, Type-A Sidelink Sensing (Long-Term/Large Scale Sensing) is defined. The main purpose of this sensing procedure is to determine a set of candidate sidelink resources” Para 400 “the gNB/eNB/Network can configure whether…a combination of Type-A and Type-B sensing procedures are activated at the UE for the autonomous mode of operation, as illustrated in FIG. 34”  “User Equipment (UE)” corresponds to wireless device, “Type-A (Large Scale Sensing) procedure” corresponds to a first sensing procedure used to select a first candidate resource set);
a second sensing procedure, for the one or more sidelink transmissions (Fig. 33 “3310 Type-B Sensing (Small Scale Sensing)” Fig. 34 “Type-B Small Scale Sensing” Para 387 397 399 “In some aspects, Type-B Sidelink Sensing (Short-Term/Small Scale Sensing) is defined” where “Type-B (Small Scale Sensing) procedure” corresponds to a second sensing procedure), based on one or more first resources of the first selected candidate resource set (Para 399 “The actual resource selection can be done either: (1) within a set of candidate large scale reference resources determined by the Type-A sensing procedure as an outcome of resource selection, if Type-A sensing is configured”  The second sensing procedure can select a subset of resources from the candidate resource set selected by the first sensing procedure); 
excluding one or more second resources from the one or more first resources based on: the second sensing procedure and a reference signal received power (RSRP) of the one or more second resources (Para 399 408 409 “In some aspects, the basic principle behind small scale sensing includes: the UE selects resources from a candidate set of sidelink reference resources based on additional short-term/small-scale energy sensing (or RSRP measurements)”  The “Type-B Small Scale Sensing procedure” can select second resource from the first resources based on reference signal received power (RSRP).  The examiner notes that selecting some of the resources necessarily means excluding the other resources); and 
transmitting the one or more sidelink transmissions via one or more of the remaining first resources (Para 386 Sidelink Resource Pool” indicates sidelink resources allocated for transmission/reception” Para 387 399 409  The selected resources are used for sidelink communications, including transmissions)
Shilov discloses something Xiong does not explicitly disclose:
triggering a second sensing procedure (Fig. 1 “103 Resource (Re)-Selection Trigger” “Short Term Sensing Window” “n” “n+T2” Para 108 “Short term sensing window (ST-SW) which is a sensing window that starts immediately after resource (re)-selection trigger, e.g. at time instance (n+1) and continues till the time instance (n+T2)” where “resource (re)-selection trigger” corresponds to trigger and where “short term sensing” corresponds to second sensing procedure)
selecting, from the one or more first resources and based on the excluding, a second remaining candidate resource set for the one or more sidelink transmissions (Fig. 1 “CS0” “CS1” Para 52 “UE forms candidate resource set CSn+T1 (also called CS zero CS0) at time instance (n+T1) based on resource exclusion procedure operating in window [(n−T0), n]” Para 55 “UE continues to monitor transmissions within extended resource selection window (e.g., long term+short term sensing window [(n−T0),(n+T2)” Para 56 “UE forms the new candidate set of resources CSn+Ts (also called CS one—CS1))” Para 58 59 62 109-114  “CS0” corresponds to “one or more first resources” of the first selected candidate resource set, selected during the long term sensing window.  It also corresponds to the set of candidate sidelink resources of Xiong, Para 398. “CS1” corresponds to a second remaining candidate resource set, selected from one or more first resources of the first selected candidate resource set during the short term sensing window.  Para 109-114 discloses using sensing windows to form candidate resource sets by exclusion.); and 
transmitting the one or more sidelink transmissions via one or more third resources of the second remaining candidate resource set (Para 56 “If the first in time resource from TCRn+Ts is a part of CSn+Ts (e.g., there is no collision), UE use this resource for transmission and selects remaining (N−1) resources either from TCRn+Ts or CSn+Ts” Para 63  The resource selected from the second remaining candidate resource set for sidelink transmissions correspond to the one or more third resources)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select, by a wireless device and based on a first sensing procedure, a first candidate resource set for one or more sidelink transmissions; trigger a second sensing procedure, for the one or more sidelink transmissions, based on one or more first resources of the first selected candidate resource set; exclude one or more second resources from the one or more first resources based on: the second sensing procedure; and a reference signal received power (RSRP) of the one or more second resources; select, from the one or more first resources and based on the excluding, a second remaining candidate resource set for the one or more sidelink transmissions; and transmit the one or more sidelink transmissions via one or more third resources of the second remaining candidate resource set.  The motivation is to support resource allocation for arbitrary number of resources, with the benefits of improving robustness of NR V2X sidelink communication and improving efficiency of sidelink autonomous resource selection procedure, as taught by Shilov (Para 11)
Regarding Claim 2, Xiong discloses the first sensing procedure is a part of a first resource selection procedure (Fig. 33 “3302 Type-A Sidelink Sensing Window (Large Scale Sensing)” Para 398 “Type-A Sidelink Sensing (Long-Term/Large Scale Sensing) is defined. The main purpose of this sensing procedure is to determine a set of candidate sidelink resources (e.g. large scale reference resources) within a sidelink resource selection window (from T1 to T2 as illustrated in FIG. 33) that can be used for sidelink transmission by avoiding resources that are occupied/reserved by other UEs based on sensing results in a sensing window from T0 to T1 as illustrated in FIG. 33”  Type-A Sidelink Sensing (Long-Term/Large Scale Sensing) corresponds to the first sensing procedure and the selection of resources as a result of sensing done over the interval T0 to T1 corresponds to a first resource selection procedure); and the second sensing procedure is a part of a second resource selection procedure (Fig. 33 “3310 Type-B Sensing (Small Scale Sensing)” Para 399 “In some aspects, Type-B Sidelink Sensing (Short-Term/Small Scale Sensing) is defined. This procedure can be designed for instantaneous channel access and actual sidelink resource selection”  “Type-B Sidelink Sensing (Short-Term/Small Scale Sensing)” corresponds to the second sensing procedures and the selection of resources as a result of sensing done over the interval T1 to T2 corresponds to a second resource selection procedure)
Regarding Claim 3, Xiong discloses he second resource selection procedure is for re-evaluation of the one or more first resources of the first candidate resource set (Para 399 “Type-B Sidelink Sensing (Short-Term/Small Scale Sensing)…for…actual sidelink resource selection. The actual resource selection can be done either: (1) within a set of candidate large scale reference resources determined by the Type-A sensing procedure as an outcome of resource selection, if Type-A sensing is configured”  Para 409  The resources of candidate resource set determined by Type-A sensing are re-evaluated by performing Type-B sensing during the Type-B sensing window)
Regarding Claim 4, Shilov discloses the selecting of the second remaining candidate resource set is based on the first sensing procedure and the second sensing procedure (Fig. 1 “Long-Term Sensing Window” “Short-Term Sensing Window” “CS0” “CS1” Para 52 “UE forms candidate resource set CSn+T1 (also called CS zero CS0) at time instance (n+T1) based on resource exclusion procedure operating in window [(n−T0), n]” Para 55 “UE continues to monitor transmissions within extended resource selection window (e.g., long term+short term sensing window [(n−T0),(n+T2)” Para 56 “UE forms the new candidate set of resources CSn+Ts (also called CS one—CS1))” Para 58 59 62 109-114  “CS0” corresponds to “one or more first resources” of the first selected candidate resource set, selected during the long term sensing window.  “CS1” corresponds to a second remaining candidate resource set, selected from one or more first resources of the first selected candidate resource set during the short term sensing window.  The long term and short term sensing windows corresponds to the long term and short term sensing procedures.);
Regarding Claim 11, Xiong discloses a wireless device (Abstract “A user equipment (UE) can include processing circuitry coupled to memory” Fig. 6 600 Para 184-188 where “UE” corresponds to wireless device) comprising:
one or more processors (Abstract “Processing Circuitry” Fig. 6 “610 Processors” Para 184); and 
memory (Abstract “Memory” Fig. 6 “620 Memory/Storage Devices” Para 184) storing instructions (Fig. 6 “650 Instructions” Para 184 188) that, when executed by the one or more processors (Para 184 188), cause the wireless device to: 
select, based on a first sensing procedure, a first candidate resource set for one or more sidelink transmissions (Fig. 33 “3302 Type-A Sidelink Sensing Window (Large Scale Sensing)” Fig. 34 “Type-A Large Scale Sensing” Para 386 387 398 “FIG. 33 illustrates a diagram 3300 of sidelink sensing and resource selection…In some aspects, Type-A Sidelink Sensing (Long-Term/Large Scale Sensing) is defined. The main purpose of this sensing procedure is to determine a set of candidate sidelink resources” Para 400 “Type-A (Large Scale Sensing) procedure” corresponds to a first sensing procedure used to select a first candidate resource set); 
a second sensing procedure, for the one or more sidelink transmissions (Fig. 33 “3310 Type-B Sensing (Small Scale Sensing)” Fig. 34 “Type-B Small Scale Sensing” Para 387 397 399  where “Type-B (Small Scale Sensing) procedure” corresponds to a second sensing procedure), based on one or more first resources of the first selected candidate resource set (Para 399 “The actual resource selection can be done either: (1) within a set of candidate large scale reference resources determined by the Type-A sensing procedure as an outcome of resource selection, if Type-A sensing is configured”  The second sensing procedure can select a subset of resources from the candidate resource set selected by the first sensing procedure); 
exclude one or more second resources from the one or more first resources based on: 
the second sensing procedure and a reference signal received power (RSRP) of the one or more second resources (Para 399 408 409 “In some aspects, the basic principle behind small scale sensing includes: the UE selects resources from a candidate set of sidelink reference resources based on additional short-term/small-scale energy sensing (or RSRP measurements)”  The “Type-B Small Scale Sensing procedure” can select second resource from the first resources based on reference signal received power (RSRP).  The examiner notes that selecting some of the resources necessarily means excluding the other resources); 
transmit the one or more sidelink transmissions via one or more of the remaining first resources (Para 386 Sidelink Resource Pool” indicates sidelink resources allocated for transmission/reception” Para 387 399 409  The selected resources are used for sidelink communications, including transmissions)
Shilov discloses something Xiong does not explicitly disclose:
trigger a second sensing procedure (Fig. 1 “103 Resource (Re)-Selection Trigger” “Short Term Sensing Window” “n” “n+T2” Para 108 where “resource (re)-selection trigger” corresponds to trigger and where “short term sensing” corresponds to second sensing procedure)
select, from the one or more first resources and based on the excluding, a second remaining candidate resource set for the one or more sidelink transmissions (Fig. 1 “CS0” “CS1” Para 52 55 Para 56 58 59 62 109-114  “CS0” corresponds to “one or more first resources” of the first selected candidate resource set, selected during the long term sensing window.  “CS1” corresponds to a second remaining candidate resource set, selected from one or more first resources of the first selected candidate resource set during the short term sensing window.  Para 109-114 discloses using sensing windows to form candidate resource sets by exclusion.); and 
transmit the one or more sidelink transmissions via one or more third resources of the second remaining candidate resource set (Para 56 63  The resource selected from the second remaining candidate resource set for sidelink transmissions correspond to the one or more third resources)
Regarding Claim 12, the combination of Xiong and Shilov disclose claim 12 as explained in claims 2 and 11.
Regarding Claim 13, the combination of Xiong and Shilov disclose claim 12 as explained in claims 3 and 12.
Regarding Claim 14, the combination of Xiong and Shilov disclose claim 14 as explained in claims 4 and 11.
Regarding Claim 20, Xiong discloses a system (Fig. 1A Para 78 “network”) comprising:
a base station (Fig. 1A 111 112 Fig. 51 5100 Para 91 “These access nodes (ANs) can be referred to as base stations (BSs), NodeBs, evolved NodeBs (eNBs), Next Generation NodeBs (gNBs)…In instances when the communication nodes 111 and 112 are NodeBs (e.g., eNBs or gNBs)” Para 646) comprising one or more first processors (Fig. 51 5102 Processor Para 652) and memory (Fig. 51 5104 Main Memory Para 652) storing instructions (Fig. 51 5124 Instructions Para 654) that, when executed by the one or more first processors, cause the base station (Para 654 656) to: 
transmit one or more configuration parameters for a first sensing procedure and a second sensing procedure (Para 34 Para 397 400 “In some aspects, the gNB/eNB/Network can configure whether Type-A, Type-B, or a combination of Type-A and Type-B sensing procedures are activated at the UE for the autonomous mode of operation, as illustrated in FIG. 34”  “Type-A/ Large Scale Sensing” corresponds to a first sensing procedure, “Type-B/ Small Scale Sensing” corresponds to a second sensing procedure, and whether or not the sensing procedure is activated corresponds to the configuration parameter for that sensing procedure); and 
a wireless device (Fig. 1A 101 102 Fig. 6 600 Abstract Para 78 184-188 where “User Equipment (UE)” corresponds to wireless device) comprising one or more second processors (Abstract “Processing Circuitry” Fig. 6 “610 Processors” Para 184) and memory (Abstract “Memory” Fig. 6 “620 Memory/Storage Devices” Para 184) storing instructions (Fig. 6 “650 Instructions” Para 184 188)  that, when executed by the one or more second processors (Para 184 188), cause the wireless device to: 
select, based on the first sensing procedure, a first candidate resource set for one or more sidelink transmissions (Fig. 33 “3302 Type-A Sidelink Sensing Window (Large Scale Sensing)” Fig. 34 “Type-A Large Scale Sensing” Para 386 387 398 “FIG. 33 illustrates a diagram 3300 of sidelink sensing and resource selection…In some aspects, Type-A Sidelink Sensing (Long-Term/Large Scale Sensing) is defined. The main purpose of this sensing procedure is to determine a set of candidate sidelink resources” Para 400 “Type-A (Large Scale Sensing) procedure” corresponds to a first sensing procedure used to select a first candidate resource set); 
a second sensing procedure, for the one or more sidelink transmissions (Fig. 33 “3310 Type-B Sensing (Small Scale Sensing)” Fig. 34 “Type-B Small Scale Sensing” Para 387 397 399  where “Type-B (Small Scale Sensing) procedure” corresponds to a second sensing procedure), based on one or more first resources of the first selected candidate resource set (Para 399 “The actual resource selection can be done either: (1) within a set of candidate large scale reference resources determined by the Type-A sensing procedure as an outcome of resource selection, if Type-A sensing is configured”  The second sensing procedure can select a subset of resources from the candidate resource set selected by the first sensing procedure); 
exclude one or more second resources from the one or more first resources based on: 
the second sensing procedure and a reference signal received power (RSRP) of the one or more second resources (Para 399 408 409 “In some aspects, the basic principle behind small scale sensing includes: the UE selects resources from a candidate set of sidelink reference resources based on additional short-term/small-scale energy sensing (or RSRP measurements)”  The “Type-B Small Scale Sensing procedure” can select second resource from the first resources based on reference signal received power (RSRP).  The examiner notes that selecting some of the resources necessarily means excluding the other resources); 
transmit the one or more sidelink transmissions via one or more of the remaining first resources (Para 386 Sidelink Resource Pool” indicates sidelink resources allocated for transmission/reception” Para 387 399 409  The selected resources are used for sidelink communications, including transmissions)
Shilov discloses something Xiong does not explicitly disclose:
trigger a second sensing procedure (Fig. 1 “103 Resource (Re)-Selection Trigger” “Short Term Sensing Window” “n” “n+T2” Para 108 where “resource (re)-selection trigger” corresponds to trigger and where “short term sensing” corresponds to second sensing procedure)
select, from the one or more first resources and based on the excluding, a second remaining candidate resource set for the one or more sidelink transmissions (Fig. 1 “CS0” “CS1” Para 52 55 Para 56 58 59 62 109-114  “CS0” corresponds to “one or more first resources” of the first selected candidate resource set, selected during the long term sensing window.  “CS1” corresponds to a second remaining candidate resource set, selected from one or more first resources of the first selected candidate resource set during the short term sensing window.  Para 109-114 discloses using sensing windows to form candidate resource sets by exclusion.); and 
transmit the one or more sidelink transmissions via one or more third resources of the second remaining candidate resource set (Para 56 63  The resource selected from the second remaining candidate resource set for sidelink transmissions correspond to the one or more third resources)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar whose telephone number is (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463